Judgment, Supreme Court, Bronx County (Daniel FitzGerald, J.), rendered August 25, 1997, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of 6 to 12 years, unanimously affirmed.
Defendant’s claim that the prosecutor’s questioning of wit*301nesses concerning an allegedly inadmissible photograph and efforts to introduce the photograph into evidence deprived defendant of a fair trial is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that any prejudice was cured by the court’s redaction of the objectionable portion of the photograph and its curative instructions to the jury, following which defendant requested no further relief.
The challenged summation comments of the prosecutor did not deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Moreover, the court also gave adequate curative instructions with respect to these remarks. Concur — Rosenberger, J. P., Nardelli, Williams, Mazzarelli and Wallach, JJ.